WAFERGEN BIO-SYSTEMS, INC.

 
PUT AGREEMENT
 
THIS PUT AGREEMENT (this “Agreement”) is entered into as of December 14, 2010,
by and among WaferGen Bio-systems, Inc., a Nevada corporation (“WaferGen US”),
and the Malaysian Technology Development Corporation Sdn Bhd (“MTDC” or
“Holder”) of the Series C-1 Redeemable Convertible Preference Shares and the
Series C-2 Redeemable Convertible Preference Shares in WaferGen Biosystems (M)
Sdn. Bhd. (formerly known as Global Dupleks Sdn. Bhd.), a Malaysian corporation
(the “Company”) (“Series C Shares”), pursuant to that certain Share Subscription
Agreement dated as of December 14, 2010, among WaferGen US, MTDC and the Company
(the “Purchase Agreement”).  Any term not defined herein shall have the meaning
ascribed to such term in the Purchase Agreement.
 
RECITALS
 
A.           WHEREAS, MTDC has entered into the Purchase Agreement for the
purchase of and subscription for certain Series C Shares of the Company.
 
B.           WHEREAS, in order to induce MTDC to enter into the Purchase
Agreement, WaferGen US has agreed to grant to MTDC an option to put (the “Put
Right”) to WaferGen US the Series C Shares held by MTDC, whereby the Series C
Shares held by MTDC will be exchanged for shares of Common Stock of WaferGen US
on the terms set forth below.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the parties
mutually agree as follows:
 
AGREEMENT
 
SECTION  1
PUT RIGHT
 
1.1          Put Right.
 
(a)           Upon the earlier of (i) receipt by WaferGen US of a written
request from the Holder of Holder’s desire to exercise the Holder’s Put Right (a
“Holder’s Put Notice”) or (ii) the one year anniversary of the date of this
Agreement (the “Anniversary”), then all, but not less than all, of the Holder’s
Series C Shares shall be exchanged as described in Section 1.2 below (the
“Exchange”).  The effective date of the Exchange (the “Exchange Date”) shall be
the date on which WaferGen US receives the Holder’s Put Notice or the date of
the Anniversary, which is earlier.
 
(b)           After the earlier of (i) delivery of such Holder’s Put Notice or
(ii) the Anniversary, the Holder shall deliver all of such Holder’s share
certificates and duly executed share transfer forms with respect to such Series
C Shares to the Secretary of WaferGen US (or to his/her order) as promptly as
practicable (but in no event more than 30 days after the date thereof) and take
any other actions reasonably required to effectuate the transfer of all such
Holder’s Series C Shares to WaferGen US. WaferGen US may nominate its nominee(s)
to accept the transfer of the Series C Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2          The Exchange; No Fractional Shares.
 
(a)           Upon the occurrence of an Exchange, each one (1) of the Holder’s
Series C Shares subject to such Holder’s Put Notice shall be converted into the
right to receive one (1) new share of Common Stock of WaferGen US (the “Exchange
Security”) (as adjusted for stock splits, recapitalization, combinations and
similar transactions) effective as of the Exchange Date.
 
(b)           All Exchange Securities shall be aggregated and issued to the
Holder, except that no fractional shares of Exchange Securities shall be issued
upon the occurrence of an Exchange.  If, after the aforementioned aggregation,
the conversion would result in the issuance of any fractional share, WaferGen US
shall, in lieu of issuing any fractional share, pay cash equal to the product of
such fraction multiplied by the per share fair market value of the Exchange
Securities (as determined in good faith by the Board of Directors of WaferGen
US).
 
(c)           Subject to the delivery by the Holder of its share certificates
and other documents to WaferGen US as required hereby, upon the occurrence of
the Exchange, WaferGen US shall as soon as practicable (but in no event more
than 30 days after the Exchange Date) issue to the Holder share certificates
representing the Exchange Securities.  Notwithstanding the foregoing, (i) the
issuance of the Exchange Securities shall be deemed effective as of Exchange
Date, and (ii) upon the occurrence of the Exchange as a result of the
Anniversary, the Exchange shall be deemed to have automatically occurred on the
Exchange Date, regardless of any other actions taken by the Holder and
regardless of whether the Holder has delivered share certificates representing
the Series C Shares to WaferGen US; provided that WaferGen US shall have no
obligation to deliver certificates representing the Exchange Securities to the
Holder in the event the Holder fails to deliver the share certificates
representing the Series C Shares to WaferGen US.
 
1.3          Rights After Exchange.  From and after the applicable Exchange, all
rights of the Holder with respect to the exchanged Holder’s Series C Shares
shall cease with respect to such shares (except the right to receive the
Exchange Securities, and any cash payment for fractional shares, without
interest upon surrender of their certificate or certificates), and such shares
shall be owned legally and beneficially by WaferGen US for all purposes and will
be transferred to WaferGen US on the books and records of the Company.
 
1.4          Rights After Conversion.  If at any time any or all of Holder’s
Series C Shares are converted into Ordinary Shares of the Company for any
reason, the Holder’s Put Right pursuant to this Agreement with respect to all of
the Holder’s Series C Shares shall terminate and expire in its entirety upon
such conversion, and the Holder shall have not have any Put Right with respect
to any Ordinary Shares held by the Holder.
 
SECTION  2
MISCELLANEOUS
 
2.1          Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California in the United States of America, without giving effect to the choice
of law provisions thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2          Arbitration.  The parties agree that any and all disputes, claims
or controversies arising out of or relating to this Agreement that are not
resolved by their mutual agreement shall be submitted to final and binding
arbitration in New York, New York before JAMS, or its successor, pursuant to the
United States Arbitration Act, 9 U.S.C. Sec. 1 et seq.  Any party may commence
the arbitration process called for in this Agreement by filing a written demand
for arbitration with JAMS, with a copy to the other party.  The arbitration will
be conducted in accordance with the provisions of JAMS’ Streamlined Arbitration
Rules and Procedures in effect at the time of filing of the demand for
arbitration.  The parties will cooperate with JAMS and with one another in
selecting an arbitrator from JAMS’ panel of neutrals, and in scheduling the
arbitration proceedings.  The parties covenant that they will participate in the
arbitration in good faith, and that they will share equally in its costs.  The
provisions of this Section 2.2 may be enforced by any court of competent
jurisdiction, and the party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including attorneys fees, to be paid by the party
against whom enforcement is ordered.
 
2.3          Assignment of Put Right.  The Put Right granted in this Agreement
may only be assigned by the Holder in connection with a permitted transfer of
Series C Shares by the Holder in accordance with Clause 18 of the Purchase
Agreement.
 
2.4          Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
permitted transferees of any Series C Shares).  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
2.5          Severability.  In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
2.6          Amendment and Waiver.  Except as otherwise expressly provided, the
obligations of WaferGen US and the rights of MTDC under this Agreement may be
amended, modified or waived only with the written consent of WaferGen US and
MTDC (excluding for purposes of this calculation any Series C Shares held by
WaferGen US or its nominee(s)).
 
2.7          Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power, or remedy accruing to the Holder, upon any breach,
default or noncompliance of WaferGen US under this Agreement, shall impair any
such right, power, or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of any
similar breach, default or noncompliance thereafter occurring.  It is further
agreed that any waiver, permit, consent, or approval of any kind or character on
the Holder’s part of any breach, default or noncompliance under the Agreement or
any waiver on the Holder’s part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by law, or otherwise afforded to the Holder, shall be cumulative and
not alternative.
 
 
3

--------------------------------------------------------------------------------

 
 
2.8          Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a United States recognized overnight courier, specifying next-day delivery,
with written verification of receipt.  All communications shall be sent to the
party to be notified at the address as set forth on the signature pages hereof
or at the current address of the Holder on the books and records of the Company
or at such other address as such party may designate by ten (10) days’ advance
written notice to the other parties hereto.  All notices sent to the Company or
WaferGen US shall also be sent to:  Morrison & Foerster LLP, 425 Market Street,
San Francisco, CA 94105, Attention:  John M. Rafferty (Telecopier:  (415)
268-7305).
 
2.9          Attorneys’ Fees.  In the event that any dispute among the parties
to this Agreement should result in litigation, the prevailing party in such
dispute shall be entitled to recover from the losing party all fees, costs and
expenses of enforcing any right of such prevailing party under or with respect
to this Agreement, including without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.
 
2.10        Titles and Subtitles.  The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
2.11       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
2.12       Certain Restrictions and Representations.  The Holder understands
that any shares of Common Stock of WaferGen US to be received in an Exchange may
be characterized as “restricted securities” under the federal securities laws
inasmuch as they would be acquired from WaferGen US in a transaction not
involving a public offering and that under such laws and applicable regulations,
such securities may be resold without registration under the Securities Act of
1933, as amended (the “Act”), only in certain limited circumstances.  In this
regard, the Holder represents that it is familiar with Rule 144 under the Act,
as presently in effect, and understands the resale limitations imposed thereby
and by the Act.  The Holder further represents that the Series C Shares, along
with any Exchange Securities, are being acquired for investment for the Holder’s
own account not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof.  The acquisition by the Holder of the Series C
Shares, along with any Exchange Securities, shall constitute confirmation of the
representation by Holder that the Holder does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Series C Shares or the Exchange Securities.  The Holder also represents that it
is an “accredited investor” within the meaning of Securities and Exchange
Commission Rule 501 of Regulation D, as presently in effect.
 
 
4

--------------------------------------------------------------------------------

 
 
2.13       Transfer Taxes.  All excise, transfer, stamp, documentary, filing,
recordation and other similar taxes which may be imposed or assessed as the
result of any Exchange, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties,
shall be borne equally by WaferGen US and the Holder consummating such Exchange.


[THIS SPACE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Put Agreement as of
the date set forth in the first paragraph hereof.
 

 
WAFERGEN US:
     
WAFERGEN BIO-SYSTEMS, INC.
     
By:
     
Alnoor Shivji
   
Chairman, President & Chief Executive
Officer
     
Address:
 
WaferGen Bio-systems, Inc.
 
7400 Paseo Padre Parkway
 
Fremont, CA 94555
 
Facsimile: _____________



Signature Page to Put Agreement


 
 

--------------------------------------------------------------------------------

 



 
WAFERGEN MALAYSIAN INVESTOR:
     
Malaysian Technology Development
Corporation Sdn. Bhd.
     
By:
     
Name:
   
Title:
     
Address:
                     
Facsimile: _________________



Signature Page to Put Agreement


 
 

--------------------------------------------------------------------------------

 